Citation Nr: 0335696	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for a lumbosacral strain as manifested by degenerative 
changes and muscle spasms.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason G. Wodogaza


INTRODUCTION

The appellant had active military service from April 1959 to 
April 1963.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted secondary service connection 
for a chronic back condition and assigned a compensable 
rating of 20 percent for such condition.

The appellant requested a videoconference hearing in this 
case, which was conducted in April 2003.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant is this case has 
been afforded several VA examinations.  However, as will be 
discussed in further detail below, the Board is remanding 
this case based upon an issue wholly independent from VA's 
duty to provide an examination.  In the course of remanding 
this case for other reasons, the Board also concludes that 
the appellant should be provided a VA reexamination.  The 
Board notes that a substantial amount of time has passed 
since the date of the appellant's most recent VA examination, 
and it is therefore necessary to ascertain the continued 
existence and current severity of his chronic back 
disability.  38 C.F.R. § 3.327 (2003).

Furthermore, the Board must consider all documents submitted 
prior to its decision and review all issues reasonably raised 
from a liberal reading of these documents.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  
Where such review reasonably reveals that the appellant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

The appellant has alleged inability to obtain or retain 
employment due to his service-connected back disorder.  Such 
allegations are sufficient to raise a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  A claim of 
TDIU, on an extraschedular basis, is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96; 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")

The laws and regulations regarding TDIU, see 38 C.F.R. 
§ 4.16, must be considered in this case.  See VAOPGCPREC 6-
96.  The Board is required to address the issue of 
entitlement to TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted based 
on extraschedular consideration.  The Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  It would be 
prejudicial to the appellant if the Board were to address 
this issue at this point.  Therefore, it is necessary to 
remand this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

The Board also notes that the appellant, through his 
representative, submitted additional medical evidence in 
support of his claim which was not previously considered by 
the RO.  The evidence was received by the Board, in May 2003, 
one month after the Board's videoconference hearing on this 
case.  Furthermore, the appellant in this case did not 
effectuate a waiver of the RO's initial consideration of the 
evidence submitted.

With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the Board 
initially consults 38 C.F.R. § 20.1304 (2001).  However, that 
section was amended on January 23, 2002 and no longer 
provides specific guidance as to how the Board should handle 
such a situation.  See 67 Fed. Reg. 3105 (January 23, 2002).  
Recent caselaw, however, does provide some guidance as to the 
Board's resolution of this issue.  For example, absent a 
waiver of initial consideration by the RO, law dictates that 
the appellant's rights to fundamental fairness and procedural 
due process do not permit the Board to consider the new 
evidence.  Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, the Board remands this case consistent with the 
aforementioned caselaw for purposes of assuring that the 
appellant's rights are adequately protected.

In remanding this case for reasons previously discussed, the 
Board additionally notes that the RO rated the appellant's 
chronic back condition solely under Diagnostic Code 5295.  
38 C.F.R. § 4.71(a) (2003).  However, the appellant's medical 
records as well as the February 2002 rating decision indicate 
that the appellant's chronic back condition is also 
manifested by degenerative changes.  Therefore, the Board 
concludes that the appellant's claim should be readjudicated 
and Diagnostic Code 5293 should also be considered, as well 
as any other potentially applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.  Therefore, the Board 
also concludes that the appellant must be provided notice of 
the amended regulations.

Accordingly the case is remanded for the following:

1.	Ask the appellant to complete VA Form 21-8940, 
application for TDIU, with sufficient detail as to all 
employment, regardless of income earned or length of 
time.

2.	Obtain the appellant's complete medical records from the 
VA facility in Cincinnati, Ohio for all outpatient 
treatment and hospitalization from October 2002 to the 
present.  Continue to request these VA records, either 
until they are obtained or it is reasonably certain that 
the records do not exist or that further efforts to 
obtain the records would be futile.  All efforts to 
obtain VA records should be fully documented, and the VA 
facility must provide a negative response if records are 
not available.

3.	Upon completion of the previous development and 
obtaining any available VA records, the appellant should 
be scheduled for a VA reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  The examiner 
should specifically answer the following questions.

a.	What is the range of motion, functional impairment, 
weakness, incoordination, etc., resulting from the 
appellant's service-connected lumbosacral strain 
disorder?

b.	What is the effect of the appellant's service-
connected lumbosacral strain disorder on his daily 
activities, and what effect, if any, does the 
aforementioned service-connected disorder have upon 
the appellant's relative degree of industrial 
impairment, including his ability to obtain and 
maintain employment?

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.

4.	Upon completion of the requested development, the 
appellant's claims folder should be reviewed to ensure 
that all the foregoing development has been conducted 
and is completed in full.  If it is determined that any 
development is incomplete, then appropriate corrective 
action should be taken.

5.	The appellant's claim for a higher rating for his 
chronic back condition should then be reconsidered.  In 
the course of this reconsideration, Diagnostic Codes 
5295, 5293, as well as any other potentially applicable 
code(s) should be analyzed.  Readjudication should also 
include the subissue of entitlement to TDIU.  If the 
benefits sought on appeal remain denied, then the 
appellant and his representative, if any, should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  See above discussion regarding changes to 
the criteria for evaluating spine disorders.  An 
appropriate period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




